Citation Nr: 0924582	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  02-09 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1970 to 
October 1996.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from rating decisions issued by 
the Regional Offices (RO) in Muskogee, Oklahoma and 
Indianapolis, Indiana.  The ratings granted service 
connection for degenerative joint disease (DJD) of the right 
great toe and ultimately assigned a 10 percent, effective the 
date of his initial claim for service connection for this 
disability.  This case came to the Board from the RO in 
Pittsburgh, Pennsylvania.  

This matter previously came before the Board in June 2005.  
At that time, the Veteran's appeal encompassed numerous 
additional claims.  Of those, several were decided by the 
Board, but the Veteran's claims for service connection for 
bilateral hearing loss, service connection for allergic 
sinusitis, and a higher initial evaluation for arthritis of 
the right great toe were remanded for additional development.  
After such development was completed, the RO/AMC 
readjudicated that Veteran's claims in March 2009 and granted 
service connection for bilateral hearing loss and allergic 
sinusitis.  Therefore, the only remaining issue on appeal 
herein is the Veteran's claim of entitlement to a higher 
initial evaluation for arthritis of the right great toe.  

The Board notes that the Veteran had a separate claim for a 
higher initial evaluation of his second right toe.  At the 
time of the prior remand it was noted that a notice of 
disagreement was filed.  The issue was remanded for a 
statement of the case to be issued.  However, the Veteran's 
claim for a higher evaluation for his right second toe is not 
currently before the Board no substantive appeal of that 
issue having been received after issuance of the March 2009 
Statement of the Case (SOC) addressing that claim.  Only the 
Veteran's contentions with respect to his right great toe 
will be addressed herein. 




FINDING OF FACT

The Veteran's arthritis of the right toe is not shown to be 
productive of greater than moderate impairment of the foot.  
Slight limitation of motion was noted and is contemplated in 
the rating assigned.


CONCLUSION OF LAW

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the right great toe was not shown.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Codes 5003, 5010, 5284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.   

In this case, the Veteran was sent several letters informing 
him of the VCAA's requirements and what was necessary in 
order to establish entitlement to the benefit sought herein.  
On July 30, 2001, the RO sent the Veteran a letter explaining 
what was necessary in order to establish entitlement to 
service connection for a claimed disability.  In November 
2001, the Veteran was sent a second letter reiterating this 
in formation.  In September 2003, the Veteran was sent a 
letter explaining the types of evidence that VA was 
responsible for obtaining, as well as the types of evidence 
that it was the responsibility of the Veteran to provide.  
The letter also explained what was necessary in order to 
establish service connection for a claimed disability, as 
well as to obtain a higher evaluation for a disability that 
was already service connected.  In July 2006, the RO/AMC sent 
the Veteran another VCAA letter that adequately explained 
VA's duty to assist the Veteran and what the evidence must 
show to establish entitlement to the benefits sought.  The 
July 2006 notice also adequately explained how VA assigns 
disability ratings and effective dates.  The Veteran's claim 
for a higher initial evaluation for his right great toe 
disability was subsequently readjudicated in a Supplemental 
Statement of the Case (SSOC) dated in March 2009, thus curing 
any prior notice deficiencies.  

The Board is aware of the decision of the Court of Appeals 
for Veterans Claims in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In Vazquez-Flores, the Court addressed specific 
notification requirements that apply when a Veteran claims 
that an increase in an existing evaluation is warranted.  
However, the Court there stressed the difference between 
claims for increased compensation, which center primarily on 
evaluating an increase in the severity of a disability that 
is already service connected, and initial claims for 
disability compensation, which are generally focused on 
substantiating service connection through evidence of an in 
service incident, a current disability, and a nexus between 
the two.  Since the instant case concerns the propriety of an 
initial evaluation, it is distinguishable from the situation 
addressed by the Court in Vazquez-Flores.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including 
service treatment records, post-retirement military treatment 
records, and the statements of the Veteran and his 
representative.  VA examinations were provided in connection 
with this claim.  The Veteran's right toe was examined by VA 
in September 2001.  Pursuant to the June 2005 Board remand, 
the Veteran's right toe was reexamined in December 2008.  

The Board notes that the June 2005 remand also directed that 
more recent treatment records pertaining to any medical care 
received by the Veteran for his right great toe should be 
obtained.  However, while Veteran was sent a letter in July 
2006 requesting that he identify any such treatment and 
provide authorizations enabling VA to obtain these records, 
the Veteran failed to respond to this letter.  The Board 
notes that "[t]he duty to assist is not always a one way 
street. If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Insofar as the Veteran failed to identify or provide releases 
for VA to obtain more recent treatment records, the Board 
finds that its remand instructions were substantially 
complied with and that no further assistance is necessary in 
this regard.  

For the reasons set forth above, the Board therefore that the 
VA satisfied its duties to notify and assist the Veteran. 

II. Initial Rating

The Veteran contends that his right toe disability is more 
severe than is encompassed by the currently assigned 10 
percent rating.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran was afforded a VA examination of his right foot 
in September 2001.  At that time, the Veteran reported that 
he injured his first and second right toes while jogging, and 
that since then he has experienced daily pain in his second 
toe as well as some residual pain in the metatarsal joint of 
his right great toe.  Upon examination, the Veteran 
experienced some pain on extremes of motion of the metatarsal 
joint of the right great toe, although he did not have any 
significant limitation of motion.  There was no obvious 
swelling or deformity of the right great toe.  There was no 
significant osteophyte formation.  The examiner's assessment 
was first toe gouty arthritis of the metatarsal joint.  The 
examiner assessed the Veteran's problems with his right toes 
as mild in nature.  

The Veteran's treatment records from 2001 through 2002 show 
occasional complaints of right foot or pain in the right 
first and/or second toes of the right foot.  

In December 2008, the Veteran's feet were re-examined by VA.  
At that time, the Veteran reported that approximately once 
every 9 or 10 months he experiences pain in his right great 
toe that lasts a couple of days which he described as 7/10 in 
intensity.  

Upon examination, the Veteran was in no distress and using no 
support.  The Veteran reported that although he has a shoe 
insert, currently he is not using it.  Both of his feet were 
in very slight pronation, and the hallux was in slight 
rotation symmetrically bilaterally.  All of the Veteran's 
right toes were in neutral rotation except the second toe, 
which was in slight rotation.  Unweighted, the toes were in 
neutral alignment bilaterally.  There was metatarsal head 
erythema, swelling, or callus formation.  Mild numbness was 
generated by metatarsal head compression on the right and 
left.  Sensation was intact to touch over both foot and ankle 
regions.  Motor power was 5/5 for extensor hallicis longus, 
flexor hallicis longus, dorsiflexion, plantar flexion, 
inversion, and eversion bilaterally.  Pedal pulses were 2+ 
bilaterally.  The plantar fascia showed no nodularity or 
localized tenderness.  The toes did not show any warmth, 
erythema, or effusion.  Right hallux motion included 
metatarsophalangeal dorsiflexion which was 30 degrees, 
plantar flexion was 60 degrees, interphalangeal motion 
dorsiflexion was 0 degrees, and plantar flexion was 0 
degrees.  Compared to the Veteran's range of motion of his 
left foot, this represented 5 degrees of reduced range of 
plantar flexion.  There was no additional limitation of 
motion due to pain, fatigue, weakness, or lack of endurance 
after more than three repetitions of motion.  Radiographs 
were obtained and showed right first metatarsophalangeal 
joint space narrowing but no other abnormalities of the right 
great toe.  The examiner diagnosed a history of gout 
involving the right hallux and right first 
metatarsophalengeal joint DJD.  

The Veteran has not made any specific contentions with 
respect to the evaluation of his right great toe.  While on 
his appeal form dated in July 2002, the Veteran complained of 
discomfort and swelling of the right foot, he attributed this 
to residuals of his injury to his second toe.  

Traumatic arthritis is rated pursuant to Diagnostic Code 
5010, which instructs that it should be rated as degenerative 
arthritis pursuant to Diagnostic Code 5003.  Diagnostic Code 
5003 provides that degenerative arthritis established by x-
ray finding will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  When the limitation of motion is 
non-compensable under the appropriate diagnostic code, a 
rating of 10 percent is applicable for each major joint or 
group of minor joints affected by limitation of motion to 
some degree.  Additionally, in the absence of limitation of 
motion, a 10 percent rating is assigned with x-ray 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent evaluation is assigned where, in 
addition to the above x-ray findings, there are occasional 
incapacitating exacerbations.  

As there is no diagnostic code specifically addressing the 
toe joints, the Veteran's right great toe disability was 
rated by analogy to Diagnostic Code 5284, other impairments 
of the foot.  Pursuant to Diagnostic Code 5284, a 10 percent 
evaluation is assigned for moderate impairment of the foot; a 
20 percent evaluation is assigned for moderately severe 
impairment of the foot; and a 30 percent evaluation is 
assigned for severe impairment of the foot.  In this case, no 
more than moderate impairment of the foot was shown at any 
time encompassed by this appeal.  The Veteran's right toe 
arthritis is visible on x-ray, but produces only a very 
slight reduction in range of motion with occasional pain.  
That limitation of motion is contemplated by the assigned 
rating.  Exacerbations were described by the Veteran as 
occurring only once every 9 or 10 months, they lasted a 
couple of days, and the symptoms associated therewith were 
increased toe pain.  These exacerbations were not described 
by the Veteran as incapacitating.

Moreover, if the Veteran was rated pursuant to Diagnostic 
Code 5003 on the basis of non-compensable limitation of 
motion with x-ray evidence of arthritis, or x-ray evidence 
alone, this would not yield an evaluation higher than 10 
percent.  Notably, even amputation of the great toe would not 
yield an evaluation higher than 10 percent, absent metatarsal 
head involvement.  See Diagnostic Code 5171.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


	ORDER

An initial evaluation in excess of 10 percent for arthritis 
of the right great toe is denied for the entire period of 
this appeal.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


